Gilbert, J.
1. The court did not err in overruling the demurrer to the petition.
2. The evidence demanded the verdict as directed for the plaintiff. The right to equitable relief was not barred by laches. The petitioner, under undisputed evidence, had been in possession of the land ever since his purchase prior to the execution of the defendant’s deed. Possession was notice to the latter, who, under the evidence, had actual knowledge that petitioner owned the land when she received her deed.
3. None of the grounds of the motion for new trial show reversible error.

Judgment affirmed.


All the Justices concur.

John Rogers, for plaintiff in error. Gordon Knox, contra.